      Case 2:20-cv-00906-TLN-DB Document 7 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN MARK HAMM,                                  No. 2:20-cv-00906-TLN-DB
12                       Plaintiff,
13           v.                                          ORDER
14    SEAN MULLIGAN,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 28, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed October 28, 2020 (ECF No. 6) are ADOPTED

28   IN FULL;
                                                         1
      Case 2:20-cv-00906-TLN-DB Document 7 Filed 12/10/20 Page 2 of 2


 1        2. This action is DISMISSED without prejudice; and

 2        3. The Clerk of Court is directed to close this case.

 3   DATED: December 9, 2020

 4

 5

 6
                                                                  Troy L. Nunley
 7                                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
